PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/441,782
Filing Date: 14 Jun 2019
Appellant(s): Renescience A/S



__________________
Elizabeth A. Doherty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 17 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3-14, 16-20 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Norholm et al. (International Patent Application Publication No. WO 2007/036795 A1) as evidenced by Haven et al. ((2013) Biotechnol. Biofuels 6(165): 1-14) in view of Chieffalo et al. (U.S. Patent No. 5,506,123; Date of Patent: Apr. 9, 1996), and Jensen et al. ((2010) Waste Mgmt. 30: 2497-2503).
[Chieffalo et al. and Jensen et al. cited in the Non-Final Office Action mailed 02 March 2021.]

Norholm et al. as evidenced by Haven et al. addresses some of the limitations of claims 1 and 5, and the limitations of claim 3, 4, 6, 7, 10, 14, 18, 19 and 22.
Regarding claims 1 and 4, Norholm et al. shows a process for pre-treatment, liquefaction, saccharification, fermentation and sorting of mono- and/or polysaccharide containing waste fractions (pg. 8, lines 1-3). Relevant types of mono- and/or polysaccharide containing waste may include unsorted municipal solid waste (MSW) (pg. 15, lines 11-14 [Claim 1- A method of processing Municipal Solid Waste (MSW)]).
Unsorted and untreated municipal solid waste was loaded into a conventional rotary cement mixer with a horizontal axis (pg. 18, lines 5-11). Water was added resulting in a dry matter content of the mash of 45% (pg. 18, lines 20-21). Celluclast®, Novozym® and AMG (glucoamylases) were added to the waste mash. Novozym® enzyme addition corresponded to approximately 15FPU/g DM (dry matter). The mixer was heated to 40-45oC. The mixing/hydrolysis of the material was performed over 9 hours (pg. 18, lines 23-29). After 6 hours of hydrolysis the saccharification and fermentation processes were performed by addition of yeast to the mixer (pg. 20, lines 4-5).  The fermentation process may be carried out through the action of yeast and/or bacteria (pg. 4, lines 25-32 [Claim 1- fermenting a stream of unsorted MSW in a microbial fermentation reactor with a microbial consortium comprising live bacteria microbially-derived cellulase activity with agitation at a non-water content of between 10 and 50% by weight and at a temperature of between 35 and 75 degrees C for a period of between 1 and 72 hours] [Claim 4- adding water content to the unsorted MSW in order to achieve the non-water content of between 10 and 50% by weight]).
A sorting/separation of the non-fermentable solids from the fermented mash is performed. Recovery is done from the solid part of the fermented mash after separation/removal of the liquid part (pg. 25, lines 22-29 [Claim 1- removing a stream of fermented unsorted MSW from the reactor and subjecting it to a
separation step whereby non-biodegradable solids are removed to provide a slurry of biodegradable components]).
	Regarding claims 3 and 14, relevant types of mono- and/or polysaccharide containing waste may include waste fractions from households, such as MSW and solid waste from households, including organic fractions and paper rich fractions (pg. 15, lines 11-19). The saccharification and fermentation processes were continued for 37 hours at 30-35oC only interrupted once for a pH adjustment (pg. 19, lines 4-9). The temperature for fermentation (adjusted with reference to the optimum temperatures of the applied microorganisms): 20-105oC, and most preferably 30-70oC (pg. 17, lines 30-33 [Claim 3- microorganisms propagated on local waste or components of local waste as a food source in fermentation conditions of temperature within the range 37 to 55 degrees C] [Claim 14- microbial fermentation is conducted within the temperature range of 45-50 degrees C]).
Prior to addition of yeast the pH was adjusted to 4-5 (pg. 18, lines 27-29 [Claim 3- fermentation at a pH within the range 4.2 and 6.0]).
	Regarding claim 5, prior to the enzymatic hydrolysis it may be necessary to add additional water in order to reach an appropriate dry matter content (pg. 12, lines 29-31 [Claim 5- adding to the unsorted MSW a constant mass ratio of water]).
	Regarding claims 6, 7 and 10, hydrolysis of the liberated starch, cellulose and hemicellulose into fermentable sugars is the next step after pre-treatment. If done enzymatically it requires a large number of different enzymes with different modes of action. The enzymes can be added externally or microorganisms growing on the biomass may provide them (pg. 3, lines 12-18). Cellulose is hydrolyzed into glucose by cellulases (pg. 3, line 20). The different sugars in hemicellulose are liberated by the hemicellulases. The system involves among others endo-1,4-β-D-xylanases (pg. 3, lines 28-31) [Claim 6- adding one or more cellulase-secreting organisms] [Claim 7- adding a microorganism that exhibits extra-cellular cellulase activity] [Claim 10- adding one or more microorganisms that exhibit extra-cellular cellulase activity]).
	Regarding claims 18 and 19, as the enzymatic hydrolysis liquefies or partly liquefies the fermentable parts of the waste fraction while most non-fermentable solids remains in the solid phase, a sorting can be performed by e.g. a sieve system incorporated in the vessel (pg. 14, lines 5-11 [Claims 18 and 19- sorting of non-biodegradable solids is performed within 36 or 24 hours from the start of enzymatic hydrolysis]).
	Regarding claim 22, the temperature for enzymatic hydrolysis (adjusted with reference to the optimum temperatures of the applied enzymes): 20-105°C, and most preferably 30-70oC (pg. 17, lines 13-16). Temperature for fermentation (adjusted with reference to the optimum temperatures of the applied microorganisms): 20-105°C, and most preferably 30-70°C (pg. 17, lines 30-33 [Claim 22- the fermenting step is conducted concurrently with enzymatic hydrolysis]).

	Norholm et al. further teaches that in process descriptions involving fermentation of non-homogeneous waste fractions, the purpose is to gain an organic slurry capable of being processed in stirred tanks. The rest fractions should be recyclable to the widest extent (pg. 2, lines 25-29).
	That is, Norholm et al. teaches that the various fractions resulting from the fermentation of MSW can be separated into an organic (i.e., biodegradable) slurry and a recyclable (i.e., non-biodegradable) fraction.

	It is noted that, with regard to microbial fermentation reactors, Applicant explains that a variety of different microbial fermentation reactors may be used. In some embodiments, a reactor featuring a chamber that rotates on a substantially horizontal axis can be used (originally-filed specification, pg. 12, lines 11-15). Norholm et al. describes the rotary (cement) mixer as having a horizontal axis (pg. 18, lines 5-11). Therefore, the mixer, shown by Norholm et al., is considered to be the microbial fermentation reactor described in instant claim 1.

	Norholm et al. does not specifically show that Celluclast® comprises cellulase enzymes, by way of addressing the limitations of claim 1.
	Haven et al. teaches that Novozym® 188 contains β-glucosidases from Aspergillus (A.) niger and Celluclast® is a cellulase mixture derived from Trichoderma reesei (pg. 4, column 1, para. 1).

	Norholm et al. as evidenced by Haven et al. does not show: 1) fermenting using lactic acid bacteria [Claim 1]; 2) a microbially-derived cellulase activity of at least 30 Filter Paper Units/Liter (FPU/L) [Claim 1]; 3) a bacterial concentration of at least 1.0x1010 Colony Forming Units/Liter (CFU/L) [Claim 1]; 4) adding to the unsorted MSW a constant mass ratio of water between 0.5 and 2.5kg water per kg MSW [Claim 5]; 5) further comprising recycling wash waters or process solutions used to recover residual organic material from non-degradable biodegradable solids [Claim 9]; 6) at least 40% by weight of the dissolved volatile solids of the slurry of biodegradable components comprises lactate [Claim 11]; 7) at least 40% by weight of the non-water content of the slurry of biodegradable components comprises dissolved volatile solids [Claim 12]; 8) the incoming unsorted MSW stream comprises waste fractions derived from general industry [Claim 13]; 9) the separated non-biodegradable solids comprise at least about 20% of the dry weight of the MSW or at least about 20% by dry weight of the recyclable materials [Claims 16 and 17]; and 10) further comprising removing ethanol or lactate from the slurry of biodegradable components prior to anaerobic digestion to produce biomethane [Claim 20].

	Chieffalo et al. addresses some of the limitations of claims 1, 9, 11, 16, 17 and the limitations of claims 8, 12, 13 and 20. 
	Chieffalo et al. shows an automated and efficient process for the treatment of
municipal solid waste to recover any recyclable materials and to produce usable lactic
acid (column 3, lines 55-59 [nexus to Norholm et al.] [a method of processing MSW]). The insoluble material obtained after hydrolysis of the cellulosic component of MSW is primarily composed of lignin (column 6, lines 46-52 [nexus to Norholm et al.] [hydrolysis of cellulosic material in the MSW]). 
	Regarding claim 1, the described process includes fermenting the hydrolyzed solution with lactic acid bacteria at about 25oC to about 50oC to give a lactic acid-containing solution (column 4, lines 39-41 [Claim 1- microbial fermentation with a microbial consortium comprising a live lactic acid bacteria] [nexus to Norholm et al.] [temperature for fermentation is preferably 30-70oC]).
	Regarding claim 13, the described invention is designed to receive solid waste,
the composition of which includes: organics, metals, glass, plastics, and non-organics.
The described system is able to process small industrial waste and standard municipal
solid waste (column 7, lines 16-47 and Table 1 [Claim 13- the unsorted MSW comprises waste fractions derived from general industry]).
	Regarding claims 9, 11, 16 and 17, the described process provides an automated, efficient process for the treatment of municipal solid waste to recover any recyclable materials and to produce usable commercial lactic acid (column 3, lines 55-59 [Claim 11- lactate produced] [Claim 9- recyclable material]). 
Recyclable materials may be valuable bulk items, ferrous metals, and non-ferrous metals, such as aluminum, glass, plastic and rubber and are then recovered (column 5, lines 59-62 [Claim 9- i.e., the described recyclable materials are non-biodegradable] [Claims 16 and 17- the separated non-biodegradable solids comprise a percent of dry weight of recyclable materials]).
Regarding claim 12, the described process provides an automated, efficient process for the treatment of municipal solid waste to recover any recyclable materials and to produce usable commercial lactic acid (column 3, lines 55-59). Analysis of material following post-hydrolysis processes includes dried volatiles as a function of dry basis data, which is 60.23% (column 19, lines 13-18 [Claim 12- at least 40% by weight of the dissolved volatile solids of the slurry of biodegradable components comprises lactate]).
	Regarding claims 8 and 20, the lactic acid solution obtained from the fermentation process can be treated with time and concentrated in an evaporator (column 13, lines 2-4). A method of digesting garbage by an anaerobic fermentation process is described in which starch conversion to ethanol is followed by subjecting the product to methane producing anaerobic fermentation to give methane (column 3, lines 4-9 [Claim 8- subjecting the slurry of biodegradable components to post-fermentation following separation of non-biodegradable solids] [Claim 20- removing the lactate from the slurry of biodegradable components prior to anaerobic digestion to produce biomethane]).

	Jensen et al. addresses some of the limitations of claims 1, 9, 16 and 17.
Jensen et al. shows a study to investigate whether enzymatic liquefaction of the organic fraction in MSW is possible (pg. 2498, column 1, para. 2 [nexus to Norholm et al.] [enzymatic hydrolysis of the organic fraction in MSW]). Liquefaction tests with complete model waste composition were performed in a drum mixer. Model waste included unsorted “as is” (pg. 2499, column 1, section 4.5, para. 1 [nexus to Norholm et al.] [unsorted MSW]).
Regarding claim 1, fifty kilogram of model waste material were added to each pilot-scale trial with addition of varying amounts of water. Six trials were performed with a loading of 10 FPU Celluclast 1.5L at three different dry matter (DM) contents (pg. 2499, column 1, section 4.5, para. 1). Celluclast is a cellulase mixture (pg. 2498, column 1, section 3.2, para. 2 [Claim 1- microbially-derived cellulase activity of at least 30 FPU/L]).
Regarding claims 9, 16 and 17, dry matter (DM) was set to DM contents of 25%, 30%, and 35% by addition of water (pg. 2499, column 1, section 4.5, para. 1 [nexus to Norholm et al.] [non-water content of between 10 and 50% by weight]). Table 5 shows that the various amounts of solids (non-biodegradable solids) or dry matter, measured in kg, can be determined in the original waste and in the slurry, as well as the amount of organic material and paper (recyclable materials). In all trials, DM was at least 20% (e.g., 25%, 30% and 35%) and organic DM and paper comprised about 72% (e.g., 17.2/24.0 = 72%) (pg. 2502, Table 5 [Claim 9- recyclable materials] [Claims 16 and 17- the non-biodegradable solids comprise at least about 20% of the MSW or recyclable materials]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of processing Municipal Solid Waste (MSW), comprising fermenting a stream of unsorted MSW with a microbially-derived cellulase activity, as shown by Norholm et al., by including a microbial consortium of live lactic acid bacteria [Claim 1], and producing lactate [Claim 11], as shown by Chieffalo et al., with a reasonable expectation of success, because Chieffalo et al. shows that the processing of MSW can include a fermentation step utilizing lactic acid bacteria which produces lactic acid, and the method, as shown by Norholm et al., incorporates a fermentation step by bacteria (MPEP 2143 (I)(A,G)).
It would have been further obvious to have maintained live lactic acid bacteria at a concentration of 1.0x1010 CFU/L [Claim 1], with a reasonable expectation of success, because Chieffalo et al. shows a fermentation step utilizing lactic acid bacteria, and one of ordinary skill in the art of bacterial fermentation would use routine optimization to determine the optimal concentration of bacteria (e.g., 1.0x1010 CFU/L) that would be required to produce a desired amount of fermentation products and/or degrade the fermentable waste in the unsorted MSW ((MPEP 2144.04 (IV)(A) and MPEP 2144 (I)).
It would have been further obvious to have included a cellulase activity of at least 30 FPU/L [Claim 1], with a reasonable expectation of success, because Jensen et al. shows including a microbially-derived cellulase activity of 10 FPU as Celluclast, the cellulase product which is shown by Norholm et al. Therefore, one of ordinary skill in the art of enzymatic hydrolysis would use routine optimization to determine the optimal concentration of cellulase enzyme(s) (e.g., 30 FPU/L) that would be required to produce a desired amount of hydrolysis products and/or degrade the hydrolyzable waste in the unsorted MSW ((MPEP 2144.04 (IV)(A) and MPEP 2144 (I)). In addition, Norholm et al. shows that the Celluclast product can be added at a concentration of 15 FPU/g dry matter. Therefore, it would obvious one of ordinary skill in the art, even in the absence of Jensen et al., to use routine optimization to determine the optimal concentration of cellulase enzyme(s) (e.g., 30 FPU/L), on a liquid volume basis rather than on a dry matter basis, that would be required to produce a desired amount of hydrolysis products and/or degrade the hydrolyzable waste in the unsorted MSW ((MPEP 2144.04 (IV)(A) and MPEP 2144 (I)).
It would have been further obvious to have added to the unsorted MSW a constant mass ratio of water between 0.5 and 2.5kg water per kg MSW [Claim 5], with a reasonable expectation of success. Norholm et al. teaches that it may be necessary to add additional water in order to reach an appropriate dry matter content, and also shows that the non-water content of the unsorted MSW is maintained at between 10 and 50% by weight by adding water content, and, therefore, it would be obvious to one of ordinary skill in the art to add whatever specific amount of water by weight (e.g., 0.5 to 2.5kg) per kg MSW would be required to maintain the percent range, shown by Norholm et al. (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
With regard to the processing parameter limitations cited in claims 9 and 11, the references of Norholm et al., Chieffalo et al. and Jensen et al. all teach the concept recycling various components during the method of processing MSW, and the concept of slurry production (e.g., see Norholm et al., pg. 1, lines 27-28; Chieffalo et al., column 14, lines 62-63 and column 5, lines 59-62; and Jensen et al., pg. 2498, column 1, lines 1-7). Chieffalo et al. addresses the concepts of lactic acid production and volatile solids with regard to processing the MSW (column 3, lines 55-59 and column 19, lines 13-18). Therefore, it would have been obvious to one of ordinary skill in the art, barring a showing of criticality for the specific limitations, to have recycled wash waters or process solutions used to recover organic material from non-biodegradable solids [Claim 9], and to have adjusted the MSW processing method to have produced lactate so that it was at least 40% by weight of the dissolved volatile solids [Claim 11], by way of optimizing the MSW processing method (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of MSW processing would optimize the method so as to recover the greatest amount of desired product (here, lactate) and/or to most efficiently process the raw materials in the MSW, by adjusting parameters, such as fermentation bacteria concentration, saccharification enzyme types and activities, water content/dry matter content, and volatile solids content. It is well known that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP 2144.05 (II)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

(3) Response to Arguments
Appellant (Section B, pp. 8-18)- Argument
Section B is divided into parts 1, 2, 3 and 4.
It is noted that the paragraphs below marked "Appellant" are copied directly and/or summarized from Appellant's remarks as provided in the Appeal Brief filed 27 January 2022.
Paragraphs below Appellant paragraphs marked "Examiner" are the Examiner's specific response to the immediately preceding Appellant remark paragraph.

(Appellant- B, part 1, pg. 9, para. 3 thru pg. 10)- The Examiner has not Established that the Claimed Methods of Processing Unsorted Municipal Solid Waste Would have been prima facie Obvious
Appellant remarks (pg. 9, para. 3 thru pg. 10) that the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. MPEP § 2142. The Federal Circuit has stated that 'rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’ (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418 (quoting Federal Circuit statement with approval). Moreover, both the pending claims and the cited documents must be considered as a whole. See 35 U.S.C. § 103, MPEP § 2141.02. The KSR analysis can be broken down into specific steps. Eisai Co. Ltd v. Dr. Reddy 's Labs. Ltd, 533 F.3d 1353, 1359 (Fed. Cir. 2008). The Office must also provide sufficient reasoning or evidence to show that the claimed modifications yield a predictable outcome or that there is a reasonable expectation of success. MPEP §§ 2143 and 2143.02. Finally, a proposed modification cannot render the art inoperable for its intended purpose. See MPEP § 2143. When the cited documents are subjected to the KSR requirements outlined above, it is clear that the combination of N0rholm, Haven, Chieffalo, and/or Jensen does not make the claims obvious. Instead, the disclosures, even if combined, point in several conflicting directions.
(Examiner- B, part 1, pg. 9, para. 3 thru pg. 10) However, in response to Appellant, Appellant has not pointed out, with regard to the cited MPEP excerpts, how the combination of Norholm, Haven, Chieffalo and Jensen does not make the claims obvious. The 35 USC  §103 rejection cited in the Final Office Action mailed 17 August 2021 follows the MPEP guidelines, cited by Appellant, as indicated within the rejection (e.g., MPEP 2143 (I)(A-G). The Examiner has also shown those teachings of each reference which provide a nexus to the cited primary reference and/or other secondary references. In summary, all of the cited prior art references show fermentation processes with regard to unsorted municipal solid waste (MSW), according to instant claim 1. Specific arguments of Appellant are addressed below.

(Appellant- B, part 1, pg. 11, para. 1 thru pg. 12, para. 1)
Appellant remarks (pg. 11, para. 1 thru pg. 12, para. 1) that the Examiner does not articulate any specific reason that the person of ordinary skill in the art would take Norholm as a specific starting point. Norholm teaches processes for production of fermentation products, including bioethanol, by non-pressurized pre-treatment, enzymatic hydrolysis and fermentation of waste fractions. The Examiner still fails to present a prima facie case of obviousness in view of the citation of the secondary references of Haven, Chieffalo, and Jensen. None of the cited documents, alone or in combination, teaches or would have suggested use of a microbial consortium comprising a live lactic acid bacteria and a microbially-derived cellulase activity under conditions sufficient to maintain a specific live lactic acid bacterial concentration according to the claimed processes. The Examiner does not explain why Norholm has been selected as a starting point for the obviousness analysis. Thermal pre-treatment of comparatively high temperatures is preferred. Norholm also teaches fermentation of various hydrolyzed waste fractions using microorganisms, including: Standard bakers yeast (dry, fresh or in any other form); Any kind of genetically or otherwise modified yeast; Any kind of thermophilic bacteria; Any kind of fungus capable of producing the desired product. In this regard, Norholm, when considered as a whole, represents a theme in the industry that was prevalent prior to Appellant's invention, wherein a perceived need for "sterilization" resulted in the predominance of so-called "autoclave" liquefaction methods.
(Examiner- B, part 1, pg. 11, para. 1 thru pg. 12, para. 1) However, in response to Appellant, the examination for determining obviousness under 35 USC §103 (MPEP 2141) states that it is the entirety of the prior art references, and not just one reference, which needs to be taken into consideration as a whole when formulating a prima facie case of obviousness. Appellant had indicated ten limitations which Norholm et al. did not show. (It is noted that, with regard to instant claim 1, Norholm et al. did not show three of the ten listed ‘not shown’ limitations, which Appellant indicates.) Again, it is a combination of references that is taken into account when formulating a prima facie case of obviousness under 35 USC §103. It is not required that the Examiner provide Appellant with support for the selection of a primary reference as a starting point of the examination under 103. However, suffice it to say that the primary reference of Norholm et al. shows all of the essential features of the method described in instant claim 1; i.e., 1) a method of processing unsorted municipal solid waste (MSW); 2) fermenting a stream of unsorted MSW with a microbial consortium comprising live microorganisms, which include bacteria; and 3) incorporating a microbially-derived cellulase activity in the fermentation step (see 103 rejection above).
Further, in response to Appellant, in addition, the primary reference of Norholm et al. does not show any sterilization step nor recites the term “autoclave” nor suggests that the “high” pre-treatment temperatures are for the purpose of sterilization. In addition,  Norholm et al. teaches that the non-pressurized pre-treatment, as indicated by Appellant, is an optional step (Norholm et al., pg. 16, line 26). On the other hand, Norholm et al. provides several temperature ranges which may be applied during the non-pressurized pre-treatment step (at pg. 16, lines 26-29), which overlap with the temperature range cited in instant claim 1. The teaching of ‘non-pressurized’ by Norholm et al. (and as indicated by Appellant) shows that autoclaving (which requires pressure) is not involved in the pre-treatment process, which is also counter to Appellant’s assertion. In addition, the Applicant’s instant specification states that enzymatic hydrolysis offers unique advantages over “autoclave” methods for liquefaction of degradable organic components. MSW processing can be conducted using comparatively cheap equipment and non-pressurized reactions (originally-filed specification, pg. 3, lines 6-9). That is, Norholm et al. teaches this aspect of the claimed method (although this specific limitation is not cited in the instantly-filed claimed subject matter). In summary, Norholm et al. does not represent a theme in the industry; i.e., a perceived need for sterilization.

(Appellant- B, part 1, pg. 12, para. 2-3)
Appellant remarks (pg. 12, para. 2-3) that Norholm mentions a wide variety of microorganisms. The Examiner has offered no guidance as to why one of ordinary skill in the art considering Norholm would have been motivated to use the particular microbial consortium comprising not only a lactic acid bacteria (LAB), but a live lactic acid bacteria, as in the claimed methods. In addition, the live LAB of Appellant's claims must be maintained under very specific conditions, which are incompatible with the conditions taught in Norholm. Nor is there any teaching or suggestion in Norholm as to a specific concentration of live LAB, let alone live LAB having microbially-derived cellulase activity.
(Examiner- B, part 1, pg. 12, para. 2-3) However, in response to Appellant, o
the secondary reference of Chieffalo et al. shows the incorporation of lactic acid bacteria (LAB) into a method for processing MSW via a fermentation process. In addition, Chieffalo et al. provides motivation for using lactic acid bacteria (LAB) in the fermentation step by teaching that the LAB produce a usable commercial lactic acid product (Chieffalo et al., column 3, lines 55-59; see 103 rejection above).
Further in response to Appellant, in addition, at this time, it is noted that Appellant has shifted the scope of the claimed invention, viz a viz, in stating that the LAB has a microbially-derived cellulase activity. It is noted that claim 1 recites that the fermenting step includes “…live lactic acid bacteria and a microbially-derived cellulase activity…”. That is, it is not clear that the microbially-derived cellulase activity is necessarily supplied by the bacteria in the fermentation process, as the only interpretation of this limitation. According to the broadest reasonable interpretation of instant claim 1, the microbially-derived cellulase activity can also be supplied as an enzymatic product, e.g., a commercially obtained cellulase enzyme which was derived from a microbe. This broadest reasonable interpretation has been recognized by the Examiner and the limitations of claim 1 were also examined according to this recognition. Appellant has not provided arguments against the addition of a microbially-derived cellulase activity, such as the Celluclast® shown by Norholm et al. and Jensen et al., into the fermenting step which includes LAB. That is, Appellant’s arguments are not commensurate in scope with the subject matter of instant claim 1.

(Appellant- B, part 1, pg. 13, para. 1-2)
Appellant remarks (pg. 13, para. 1-2) that Haven is merely cited as evidence that Novozym® 188 and Celluclast® used in Norholm are a β-glucosidase from A. niger and a cellulase mixture derived from T. reesei, respectively, and does not otherwise change the above conclusions regarding Norholm. The Examiner contends that individual elements in Chieffalo and Jensen address specific claim limitations that Norholm as evidenced by Haven admittedly "does not show.” Considered as a whole, however, Chieffalo purports to teach segregation and processing of a waste stream to make lactic acid but requires treatment with harsh sulfuric acid and at temperatures up to 100°C. Chieffalo, Abstract and col. 4, lines 11-44 (steps (d), (g), (h), and/or (i). These conditions are incompatible with Appellant's claimed processes, which require conditions sufficient to maintain a live lactic acid bacteria concentration. Nor does Chieffalo teach enzymatic hydrolysis at all.
(Examiner- B, part 1, pg. 13, para. 1-2) In response to Appellant, Haven et al. was cited as an evidentiary reference to teach that the Celluclast® product, shown by Norholm et al., comprises a cellulase enzyme mixture derived from the microorganism T. reesei. That is, the Celluclast® product represents a microbially-derived cellulase activity, as recited in instant claim 1. Chieffalo et al. does show a pre-treatment process that requires treatment with dilute sulfuric acid at a temperature of about 40o to 100o C, by way of treating MSW (Chieffalo et al., column 4, lines 10-15, step (d)). On the other hand, instant claim 1 recites a method of processing MSW comprising a number of steps. It is well known that the transitional term ‘comprising’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP 2111.03 (I)). That is, although Chieffalo et al. shows pretreatment steps, the steps of using lactic acid bacteria (LAB) to ferment the organic sugar containing solution of the MSW stream are conducted under conditions as recited in instant claim 1; i.e., fermenting a microbial consortium comprising live lactic acid bacteria at a temperature of between 37 and 75 degrees C. (Chieffalo et al. shows fermenting the solution with LAB at about 25oC to about 50oC (column 4, lines 39-41, step (n)).) Chieffalo et al. also teaches that the required temperature of about 25oC to about 50oC is maintained until the fermentation step is completed (Chieffalo et al., column 12, lines 54-61). That is, the conditions are sufficient to maintain a live LAB concentration. Although Chieffalo et al. does not teach enzymatic hydrolysis, the secondary reference of Jensen et al. addresses this limitation.

(Appellant- B, part 1, pg. 13, para. 3)
Appellant remarks (pg. 13, para. 3) that Jensen teaches lab and pilot scale processes comprising pre-treatment by cooking at 95°C, cooling, and adding hydrolytic enzymes. Jensen, page 2499. Such harsh pre-treatment by cooking at 95°C is incompatible with the claimed processes, which require conditions sufficient to maintain a live lactic acid bacteria concentration. Again, as with Norholm, Jensen represents the prevalent theme in the industry prior to Appellant's invention, wherein it was previously believed that enzymatic liquefaction required thermal pre-treatment to a comparatively high temperature, e.g., 90-95°C, to effect a "sterilization" of unsorted MSW, to soften degradable organic components, and to "pulp" paper products. See, e.g., specification, page 3, lines 13-21.
(Examiner- B, part 1, pg. 13, para. 3) However, in response to Appellant, again, the ‘comprising’ language of instant claim 1 does not preclude the inclusion of a pre-treatment step, such as the one shown by Jensen et al. In addition, the enzymatic hydrolysis step, shown by Jensen et al., in which a microbially-derived cellulase activity is utilized, is performed under conditions that would also permit the simultaneous fermentation of LAB; i.e., at a temperature of 55oC (Jensen et al., pg. 2498, column 2, last para.). This temperature is shown by Norholm et al. with regard to the combined use of fermentative bacteria and a microbially-derived cellulase activity, such as Celluclast®. (Recall that Norholm et al. shows a preferable temperature range of 30-70oC (Norholm et al., pg. 17, lines 13-16).) In addition, the enzyme hydrolysis temperature of 55oC is encompassed by the temperature range cited in instant claim 1. In addition, Jensen et al. uses the cellulase mixture known as Celluclast in the enzymatic hydrolysis of unsorted MSW (Jensen et al., pg. 2498, column 1, last para.).
Further in response to Appellant, it is noted that Norholm et al. as evidenced by Haven et al. also shows the use of the enzymatic product Celluclast, thus providing a nexus between Jensen et al. and Norholm et al. In addition, both references show a method of processing (unsorted) MSW. Additionally, Jensen et al. teaches that Celluclast addresses the activity units cited in instant claim 1 (i.e., 30 Filter Paper Units/Liter (FPU/L)) (Jensen et al., pg. 2498, column 2, para. 1). Therefore, the Celluclast, shown by Norholm et al., can also be routinely optimized to supply the same FPU/L, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).

(Appellant- B, part 2, pg. 13, last para. thru pg. 14)- The Rejection is Based upon Improper Hindsight
Appellant remarks (pg. 13, last para. thru pg. 14) that Appellant also asserts that the rejection relies on improper hindsight without providing adequate reasoning why a person of ordinary skill in the art would have selected, combined, and modified the elements ofN0rholm, Haven, Chieffalo, and/or Jensen to arrive at the presently claimed invention, at the time of the present invention. As discussed above, Norholm teaches processes for production of fermentation products, including bioethanol, by non-pressurized pre-treatment, preferably thermal pre-treatment. As also discussed above, the Examiner points, arbitrarily, to numerous individual elements of Haven, Chieffalo, and Jensen to address specific claim limitations. One of ordinary skill in the art, considering Norholm, Haven, Chieffalo, and/or Jensen as a whole, would have had no reason to modify the high temperature pre-treatment "sterilization" of unsorted MSW, which, prior to Appellant's invention, was previously considered essential, and is, in any event, incompatible with Appellant's claimed processes, which require conditions sufficient to maintain a live lactic acid bacteria concentration. Nothing in the cited documents teaches or would have suggested these modifications at all, let alone provide a reasonable expectation that the methods, if modified, would be effective in processing unsorted MSW. No reason was provided by the Examiner, based on the cited documents, for one of ordinary skill in the art to use a microbial consortium comprising a live lactic acid bacteria and a microbially-derived cellulase activity under conditions sufficient to maintain a specific live lactic acid bacterial concentration according to the claimed processes.
(Examiner- B, part 2, pg. 13, last para. thru pg. 14) However, in response to Appellant, it is first noted that [a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. In addition, there is no requirement that an express, written motivation to combine must appear in prior art references before a finding of obviousness (MPEP 2145 (X)(A)). Secondly, the general methods of fermenting an organic carbon source using microorganisms, as well as the use of cellulase enzymes to break down cellulosic waste material, are well known in the fermentation art (for example, as shown by the cited 103 prior art). Applicant has combined these two methods in association with the processing of (unsorted) MSW, which is also known in the art (for example, as shown by the cited 103 prior art). Again, it is noted that Norholm et al. also shows the combination of these two methods in association with the processing of (unsorted) MSW. Appellant has reiterated arguments which have already been addressed by the Examiner above.

(Appellant- B, part 3, pp. 15-16)- The Claimed Methods of Processing Unsorted Municipal Solid Waste Yield More Than Predictable Results
Appellant remarks (pp. 15-16) that the methods of the claims yield more than predictable results. In this regard, Appellant respectfully asserts that the Examiner has overlooked an important aspect of the claimed methods, which, advantageously, provide for the treatment of unsorted MSW on an industrial scale in a continuous, efficient, and economical manner. Example 1 of the present application tests the effectiveness of biodegradable capture by simply applying an inoculum of microorganisms naturally present in the MSW, to achieve a rapid degradation by microbial hydrolysis and fermentation. Example 1 demonstrates that, surprisingly, a combination of a live lactic acid bacteria at a concentration of at least 1.0 x 1010 CFU/L and a microbially-derived cellulase activity of at least 30 FPU/L provided by a microbial consortium was sufficient to promote rapid degradation of the MSW using only microbial fermentation. This demonstrates that microbial fermentation alone can provide sufficient degradation of the MSW during a similarly short retention time, thereby permitting 'bio-degradable capture' in biological sorting of MSW that is essentially equivalent to added cellulase activity. Thus, overall, providing only microbial fermentation was unexpectedly sufficient to degrade the MSW during a relatively short retention time while retaining a very high level of microbially-derived cellulase activity. While not required in the claimed methods, also including some supplemental cellulase activity along with microbial fermentation provided even more advantageous effects.
(Examiner- B, part 3, pp. 15-16)- However, in response to Appellant, as noted above by the Examiner, Applicant’s arguments are not commensurate in scope with the subject matter of instant claim 1. According to the broadest reasonable interpretation of the text of instant claim 1, the microbially-derived cellulase activity can also be supplied as an enzymatic product, e.g., a commercially obtained cellulase enzyme which was derived from a microbe. That is, the microbially-derived cellulase activity need not only be supplied by the lactic acid bacteria (LAB), as argued by Appellant. In addition, Appellant does not show that the results of sufficient degradation of MSW by the combination of a live lactic acid bacteria at a concentration of at least 1.0 x 1010 CFU/L and a microbially-derived cellulase activity of at least 30 FPU/L provided by a microbial consortium is surprising or unexpected to an unobvious extent when compared to the closest prior art cited in the 103 rejection, which shows a fermentation step incorporating the combination of live lactic acid bacteria and a microbially-derived cellulase activity, albeit as separate components (MPEP 716.02 (a)). 
Further, in response to Appellant, with regard to Appellant’s assertion that supplemental cellulase activity along with microbial fermentation provided even more advantageous effects, it is well known that expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof (MPEP 716.02 (c)(II)). That is, it would have been obvious to one of ordinary skill in the art to have expected that the inclusion of an additional or supplemental microbially-derived cellulase activity along with live bacteria having cellulase activity in a microbial fermentation would increase, either additively or synergistically, the cellulose degrading activity occurring in said fermentation process.

(Appellant- B, part 3, pp. 16-17)
Appellant remarks (pp. 16-17) that Example 2, characterizes the microbially-derived cellulase activity and other MSW-degrading activities expressed by the microbial consortium, based on a sample withdrawn at hour 245. Id, page 52, lines 25-26, page 53, line 30 to page 54, line 32 and Figures 4-5). The microbial inoculum, in the absence of added cellulase, is shown to achieve levels of degradation of the cellulosic fraction of model MSW that are comparable to levels achieved using CTEC3 (added cellulase). This is also demonstrated by Example 3 characterizes the LAB bacterial counts at various time points between hours 250 and 319 (specifically at hours 235, 383, and 307, i.e., in the absence of added cellulase), which correspond to the exemplary period of microbial fermentation only, and clearly demonstrate that the live bacterial cells follow the biogenic slurry. See, e.g., page 56, lines 4-8, Table 4; see also, page 48, lines 18-19. Thus, the Examples demonstrate the use of a microbial consortium of live lactic acid bacteria and a microbially-derived cellulase activity for treating unsorted MSW as recited in claim 1. The Examples also demonstrate exemplary claim conditions, such as temperature within the range of 45-50 degrees C as in claim 14, having a retention time of approximately 36 hours as in claim 18, as well as the additional benefit provided by supplemental cellulase activity as in claims 6-7. These results could not have been predicted from Norholm, Haven, Chieffalo, and/or Jensen.
(Examiner- B, part 3, pp. 16-17) However, in response to Appellant, first of all, Appellant is describing method steps (i.e., live bacterial cells follow the biogenic slurry) which are not recited in the claimed subject matter. Secondly, Applicant’s Example 3 shows the hour of 283, not 383, as Appellant states above. Thirdly, it would be obvious to one of ordinary skill in the art of bacterial fermentation to expect that, as long as a microbial consortium or population is supplied with a constant energy source (e.g., degradable organic matter as would be found in MSW) and optimum parameters for growth (e.g., optimal temperature and pH), said microbial consortium would continually increase in population, thereby increasing protein production (e.g., a microbially-expressed enzyme such as cellulase). Therefore, it would not be surprising that the LAB which express cellulase (as indicated by Appellant above) would increase in population, as would the expressed cellulase, over time presuming the maintenance of optimal  growth conditions in the so-called biogenic slurry, as described by Appellant. Fourthly, Norholm et al. shows all of the essential features of the method described in instant claim 1; i.e., 1) a method of processing unsorted municipal solid waste (MSW); 2) fermenting a stream of unsorted MSW with a microbial consortium comprising live microorganisms, which include bacteria; and 3) incorporating a microbially-derived cellulase activity (see 103 rejection above). Chieffalo et al. and Jensen et al. address the limitations of instant claim 1 not shown by Norholm et al. Therefore, one of ordinary skill in the art of waste fermentation would use routine optimization, within the guidelines of the parameters shown by Norholm et al., Chieffalo et al., and Jensen et al., to arrive at the method for processing MSW (e.g., unsorted MSW) described in instant claim 1 (MPEP 2144.05 (II)). 

(Appellant- B, part 4, pp. 17-18)- The Claimed Methods of Processing Unsorted Municipal Solid Waste Yield Unexpected Results
Appellant remarks (pp. 17-18) that the Examiner has not provided any basis to question Appellant's data or Appellant's assertion that the demonstrated results were unexpected. Nor has the Examiner done so. Thus, while not required to demonstrate patentability, Appellant also submits that the advantageous results of, e.g., Examples 1 and 2 discussed above and the silence of the cited documents in teaching the methods as recited in the claims, establish the presence of unexpectedly superior results - an objective indicia of nonobviousness. Indeed, it was entirely unexpected and not predictable that use of a microbial consortium comprising a live lactic acid bacteria and a microbially-derived cellulase activity under conditions sufficient to maintain a specific live lactic acid bacterial concentration according to the claimed processes would result in the surprising effects Appellant has demonstrated in Examples 1 and 2. Therefore, the methods as claimed are also supported by unexpected results. Appellant requests reversal of the obviousness rejection on this additional basis as well.
(Examiner- B, part 4, pp. 17-18) However, in response to Appellant, it is noted that Appellant has not previously asserted that the claimed method of processing MSW resulted in surprising or unexpected results (see Applicant’s most recent remarks filed 07 July 2021). It is noted that Appellant has not clearly articulated what the purported “advantageous”, “unexpected” or “not predictable” properties or results of the claimed method are. As the Examiner responds above, the experimental results shown in Applicant’s working examples show expected results with regard to the sufficient degradation of MSW via production of cellulase activity in microbes expressing this enzymatic activity, under conditions that allow said microbes to propagate and thrive. It is well known that a demonstration of mere improvement, without a showing that the improvement is significant or unexpected, is insufficient evidence of unexpected results (MPEP 2145). It is noted that Applicant’s specification does not explain, describe or define that the experimental results are significant or unexpected. The instant specification recites: Surprisingly, sufficient liquefaction of degradable components of unsorted MSW prior to separation of non-degradable material can be achieved within a relatively short processing time, typically 36 hours or less, by microbial fermentation alone, without any requirement for isolated cellulase preparations (originally-filed specification, pg. 4, lines 23-26), as the sole recitation of the term ‘surprising’. However, this statement is not commensurate in scope with the subject matter of claim 1. In addition, as the Examiner responds above, this statement would not be surprising if microbes producing a cellulase activity were maintained under conditions that would allow said microbes propagate and thrive. In addition the specification recites limitations which are not claimed.

(Appellant- C, pg. 18)- The Obviousness-type Double Patenting Rejection has been Overcome and Should be Withdrawn
Appellant remarks (pg. 18) that solely to expedite prosecution and without acquiescing to the rejections, Appellant previously submitted a terminal disclaimer over U.S. Patent No. 10,358,370 and paid the terminal disclaimer fees.
(Examiner- C, pg. 18) In response to Appellant, the terminal disclaimer, as described by Appellant, was filed on 09 November 2021 and approved on 10 November 2021. Therefore, it is anticipated that the Double Patenting rejection, cited in the Final Office Action mailed 17 August 2021, will be withdrawn in the next Office Action.

	(4) Conclusion
A) The instantly claimed method of processing Municipal Solid Waste (MSW} comprising the steps of - fermenting a stream of unsorted MSW in a microbial fermentation reactor with a microbial consortium comprising a live lactic acid bacteria and a microbially-derived cellulase activity of at least 30 Filter Paper Units/Liter (FPU/L) with agitation at a non-water content of between 10 and 50% by weight and at a temperature of between 35 and 75 degrees C for a period of between 1 and 72 hours under conditions sufficient to maintain a live lactic acid bacteria concentration of at least 1.0 x 1010 Colony Forming Units/Liter (CFU/L), and - removing a stream of fermented unsorted MSW from the reactor and subjecting it to a separation step whereby non-biodegradable solids are removed to provide a slurry of biodegradable components is rejected under 35 U.S.C. §103 as being unpatentable over Norholm et al. as evidenced by Haven et al. in view of Chieffalo et al., and Jensen et al.
B) It is not clear that Appellant has shown surprising or unexpected results by pointing out data from working Examples 1 thru 3. As responded to by the Examiner, the results would be non-obvious and expected by one of ordinary skill in the art of microbial fermentation (and, therefore, degradation) of waste.
C) Appellant’s arguments are not commensurate in scope with the subject matter of instant claim 1 which describes fermenting unsorted MSW in a fermentation reactor with a microbial consortium comprising live lactic acid bacteria and a microbially-derived cellulase activity. That is, the broadest reasonable interpretation of claim 1 is that the fermentation process may include two components: live lactic acid bacteria and a source of a microbially-derived cellulase activity. Appellant only argues that the subject matter of claim 1 teaches that the live lactic acid bacteria are the source of the microbially-derived cellulase activity; i.e., there is one component in the fermentation process. That is, Appellant does not provide arguments against a two component fermentation process as described by the prior art cited in the 103 rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharon M. Papciak/Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.